      Case 1:19-cv-00201 Document 73 Filed on 08/04/20 in TXSD Page 1 of 1
                                                                                                 United States District Court
                                                                                                   Southern District of Texas

                                                                                                      ENTERED
                                                                                                    August 04, 2020
                                  UNITED STATES DISTRICT COURT                                     David J. Bradley, Clerk
                                   SOUTHERN DISTRICT OF TEXAS
                                     BROWNSVILLE DIVISION

NIKOLAOS MATSI MACI,                                    §
                                                        §
        Petitioner,                                     §
VS.                                                     §   CIVIL ACTION NO. 1:19-CV-201
                                                        §
PAUL HABLE, et al.,                                     §
                                                        §
        Respondents.                                    §

                  ORDER ADOPTING REPORT AND RECOMMENDATION

        On July 9, 2020, the United States Magistrate Judge issued a Report and

Recommendation (Doc. 67) recommending that the Government’s Motion to Dismiss (Doc. 5)

should be granted. No party filed objections to the Report and Recommendation.1

        After considering the Report and Recommendation and the applicable law, the Court

ADOPTS the Report and Recommendation (Doc. 67). Accordingly, it is:

        ORDERED that the Government’s Motion to Dismiss (Doc. 5) is GRANTED;

        ORDERED that Nikolaos Matsi Maci’s Emergency Writ of Habeas Corpus for Release

Pursuant to Rumsfeld vs. Padilla (Doc. 44) is DISMISSED WITHOUT PREJUDICE AS

MOOT; and

        ORDERED that Nikolaos Matsi Maci’s civil rights and tort claims are DISMISSED

WITHOUT PREJUDICE for lack of jurisdiction.

        The Clerk of the Court is directed to close this matter.

        SIGNED this 4th day of August, 2020.


                                                        _________________________________
                                                        Fernando Rodriguez, Jr.
                                                        United States District Judge


1Maci was released from custody before the Magistrate Judge issued his Report and Recommendation. The Clerk of
the Court mailed the Report and Recommendation to Maci’s last known address at the detention center where he was
previously held in custody. See FED. R. CIV. PROC. 5(b)(2)(C) (authorizing service by mailing the document to the
person’s last known address).
1/1
